PLAINTIFFS’
EXHIBIT 2
Case 5:17-cv-01002-D Document 90-2 Filed 10/15/18 Page 2 of 4

Tod Heesch July 27, 2018

 

Page 1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF OKLAHOMA

1. PATRICK PETE STOVER, }
2. SHERI LYNN STOVER, ]
Plaintiffs,

CIVIL ACTION NO.
VS. L7-CV-1002-HE
1. STATE FARM FIRE AND
CASUALTY COMPANY, a foreign
for profit insurance
corporation,
Defendant.

ee ie ee et

Kaka K KKK KKK KKK KK KKK KK KKK KKK KKK KKK KKK KKK KKK KKK KKK KKK KKK KKK

ORAL AND VIDEOTAPED DEPOSITION OF
TOD HEESCH

JULY 27, 2018

Kaka KKK KKK KKK KK KKK K KKK KK AK KK KKK KKK KKK KKK KKK KK KKK KK KK KKK Ke

ORAL AND VIDEOTAPED DEPOSITION OF TOD HEESCH,
produced as a witness at the instance of the Plaintiffs,
and duly sworn, was taken in the above-styled and
numbered cause on the 27th day of July, 2018, from
9:59 a.m. to 4:56 p.m., before Trisha Myler, CSR in and
for the State of Texas, reported by machine shorthand,
at Hampton Inn & Suites, 1001 Commerce Street,
Boardroom A, Fort Worth, Texas 76102, pursuant to the
Federal Rules of Civil Procedure and the provisions

stated on the record or attached hereto.

 

 

 

D&R REPORTING & VIDEO, INC.
(800)771-1500 / depo@drreporting.com
Tod Heesch

Case 5:17-cv-01002-D Document 90-2 Filed 10/15/18 Page 3 of 4

July 27, 2018

 

10

11

12

13
14

15

16
17
18
19
20
21
22
23
24
25

 

Page
APPEARANCES

FOR THE PLAINTIFFS, PATRICK PETER STOVER AND SHERI LYNN
STOVER:

Mr. Michael McGrew

Mr. Matthew McGrew

MICHAEL McGREW AND ASSOCIATES
400 North Walker, Suite 115
Oklahoma City, Oklahoma 73102
Phone: (405) 235-9909

Email: mcgrewslaw@yahoo.com

FOR THE DEFENDANT, STATE FARM FIRE AND CASUALTY COMPANY:

ALSO

Mr. Lance Leffel

GABLEGOTWALS

One Leadership Square, 15th Floor
211 North Robinson

Oklahoma City, Oklahoma 73102
Phone: (405) 235-5582

Email: lleffel@gablelaw.com

PRESENT:

Ms. Christina Bocanegra

 

D&R REPORTING & VIDEO, INC.
(800)771-1500 / depo@drreporting.com

 
Case 5:17-cv-01002-D Document 90-2 Filed 10/15/18 Page 4 of 4

 

Tod Heesch July 27, 2018
Page 110
1 decide that it's not tarpable, that's -- that's their
2 decision.
3 Q. (BY MR. MICHAEL McGREW) Well, I was asking you
4 that, because you did see the home and you saw --
5 A. I don't have an opinion on whether it was able

6 to be tarped or not.

7 Q. Okay. So you're not going to come to court and
8 say yea or nay then; you just don't have an opinion?
9 A. IT don't have an opinion on that.
10 Q. Okay. A month after the -- your inspection,
11 you don't know what the condition of the Stovers' home
12 was, do you?
13 A. Well, T'll just cut to the chase. I don't know
14 what the Stover's home has looked like since I've been
15 out there. I've not returned to the property, so I
16 can't give you any opinion on what it looks like since
17 I've been there.
18 Q. The damage was going to continue as long as
19 rain and wetness continued to be present and intrude
20 into the Stover home, correct?
21 MR. LEFFEL: Objection. Form.
22 Go ahead.
23 A. If the home had openings in the roof that were
24 not covered by tarps or any other methods, then it
25 was -- it's entirely possible that rain would be able to

 

 

 

D&R REPORTING & VIDEO, INC.
(800) 771-1500 / depo@drreporting.com
